Citation Nr: 0943248	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-02 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for service connected 
pes planus, right foot with degenerative arthritis, currently 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1974 to October 
1974.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

A March 2007 letter refers to a pending claim for a temporary 
total disability rating due to surgical treatment on the 
right foot.  This issue does not appear to have been 
adjudicated by the agency of original jurisdiction; 
therefore, it is not before the Board at this time and will 
not be further addressed in this decision.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The objective medical evidence of record shows that the 
Veteran's right foot disability is manifested by moderate 
flatfoot symptoms, swelling on use and improved by inserts; 
without marked deformity, pronation, callosities, extreme 
tenderness of the plantar surface, marked inward displacement 
or spasm of the tendo Achilles.  


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for 
service connected pes planus, right foot with degenerative 
arthritis, have not been met or approximated.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5299-5276 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in February 2006 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  In 
March 2006, another letter was sent to the Veteran setting 
forth the provisions in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records.  The appellant 
was afforded a VA medical examination in May 2006.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Veteran asserts that he is entitled to an increased 
evaluation for service connected pes planus of the right 
foot.  Ratings for service-connected disabilities are 
determined by comparing the symptoms the veteran is presently 
experiencing with criteria set forth in VA's Schedule for 
Rating Disabilities, which is based as far as practical on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).  

The factors involved in evaluating and rating disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2009).  Evaluating the 
disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2009); See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45, however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2009).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2009).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

The RO has rated the Veteran's service-connected right foot 
disability as 10 percent disabling under Diagnostic Code 
5299-5276.  See 38 C.F.R. § 4.27 (2009) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned, the 
additional code is shown after the hyphen; unlisted 
disabilities requiring rating by analogy will be coded first 
by the numbers of the most closely related body part and then 
"99").  

The Board notes that the Veteran is only service connected 
for a right foot disability, the left foot is not service 
connected.  Under Diagnostic Code 5276 for flatfoot, a 10 
percent rating for unilateral flatfoot requires moderate 
flatfoot with weight-bearing line over or medial to the great 
toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet.  A 20 percent rating for 
unilateral pes planus requires a severe condition with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indications 
of swelling on use, and characteristic callosities.  A 30 
percent rating for unilateral pes planus requires a 
pronounced condition manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).

Based on the objective medical evidence of record, the Board 
finds that the disability picture of the Veteran's right foot 
does not warrant an increased evaluation.  In a May 2006 VA 
Compensation and Pension Examination of the feet, the 
examiner reviewed the claims file and examined the Veteran.  
The Veteran reported problems with prolonged standing.  He 
reported pain, weakness, stiffness, swelling and redness, 
fatigability and lack of endurance in both feet.  He was able 
to walk approximately one city block and stand for 
approximately 10 minutes.  He indicated that he experienced 
flare-ups of pain daily and his feet felt like they were 
asleep.  He used a cane and shoe inserts.  His shoe inserts 
were arch supports and the Veteran indicated that they did 
help very much with his foot pain.  He indicated that he was 
unable to work because he could not stand for any period of 
time.  He also did not have any limitations with driving or 
activities of daily living.  

Upon physical examination, the examiner noted that the 
Veteran walked with a cane and his gait was stiff.  He did 
not bend his knees and leaned from right to left.  The right 
foot had no apparent arch.  He was able to recreate an arch 
when he stood on his toes.  The skin was intact and there was 
a scar over the medial malleolus of the right ankle.  There 
were no other lesions observed.  Dorsalis pedis and posterior 
tibial pulses were 2+.  The toes were warm with good 
capillary refill.  Sensation was decreased in all toes to a 
10 gauge monofilament, which was felt at midfoot.  Achilles 
reflex was 1+ and toes were downward going.  The Achilles 
tendon was moderately taut and tender to palpation.  Right 
foot flexion, dorsiflexion was 10 degrees, plantar flexion 
was 30 degrees, abduction was 10 degrees and adduction was 15 
degrees.  Passive resistance muscle strength was 5/5.  
Repetitive motion activities resulted in decreased mobility, 
pain and fatigue, limiting the range of motion by 
approximately 10 degrees.  The Veteran was diagnosed with pes 
planus.  The examiner noted that the right foot arthritic 
changes had worsened as evidenced by the decrease of 6-10 
degrees in the dorsiflexion of the right ankle, which was 
previously 10-20 degrees.  Additionally, there was a degree 
of 5 degrees plantar flexion, which was previously 35 
degrees.  

Treatment notes and x-rays in July 2006 revealed the Veteran 
complained of right first metatarsophalangeal pain.  He was 
using inserts.  He could ambulate with regular shoe gear and 
without assistance.  The podiatrist noted pain on motion.  
The Veteran was diagnosed with right hallus limitus with bone 
fragment of the right foot.  The podiatrist also discussed 
surgery with the Veteran to remove the bone fragment and 
assist with range of motion of the right t foot.  VA 
treatment notes in February 2007 reveal that the Veteran had 
surgery on his right foot, which included an Austin 
bunionectomy.  

The Board finds that a 20 evaluation for pes planus of the 
right foot is not warranted.  Although there may have been an 
increase in symptoms, the objective medical evidence of 
record does not show that the right foot disability is severe 
as there is no objective evidence of marked deformity.  There 
was no evidence of callosities.  The examiner did not find 
that there was pronation of the right foot.  There was 
evidence that the Veteran used a cane and could ambulate 
without assistance.  The Board also notes that the range of 
motion limitation was not severe.  Additionally, a 30 percent 
rating is not warranted because the objective evidence did 
not show a pronounced condition manifested by marked 
pronation.  The examiner did not note extreme tenderness of 
the plantar surfaces of the feet or marked inward 
displacement.  There was also no severe spasms of the tendo 
Achilles tendon on manipulation.  Further, his right foot was 
improved by his shoe inserts.  The Board acknowledges the 
Veteran's assertion that there was swelling on use, however 
the overall picture of the symptomatology of the right foot 
disability is of moderate degree and not consistent with an 
increased evaluation.  

The Board also considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2009).  See DeLuca, supra.  Since Diagnostic Code 
5276 is not predicated solely on a limited range of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, a review of the record fails to reveal any 
findings associated with the Veteran's right foot pes planus 
disability that warrants a higher initial rating under 
alternate diagnostic codes.  See Esteban, supra.

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claim of entitlement to an increased evaluation for his right 
foot disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lastly, to the extent that the Veteran's right foot 
disability alone affects his employability, such has been 
contemplated in the assignment of the current schedular 
evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In this 
regard, it is noted that the Veteran asserted he could not 
stand or walk for prolonged periods of time; however, he 
could ambulate without assistance and walk with a cane.  
Further, the VA examiner noted that his daily activities and 
driving were not impaired.  As such, there is no exceptional 
or unusual disability picture shown.  Thus, referral to the 
RO for consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2009) is not warranted.  


ORDER

Entitlement to an increased evaluation for service connected 
pes planus, right foot with degenerative arthritis, currently 
10 percent disabling is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


